DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 refer two tissue layer as “layer of tissue” and “second layer of tissue” that has been cited in claim 1. However it would be clearer if the applicant name two layer of tissue as first tissue layer and second tissue layer as cited in Par. 90 of instant application, instead of “layer of tissue” and “second layer of tissue”.  Appropriate correction is recommended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski et al. (US 6632209), and further in view of Rangachari et al. (US 20030195485) and Lucast et al. (US6198016). 
As to claim 1, 3, Chmielewski et al. discloses a package (see e.g. continuous running core web are in packaging form in order to reduce shipping cost in line 25-50 in column 2) containing a single continuous running web of laminated material (see e.g. Fig 8-9 is a continuous manufacturing of the absorbent laminate core  wherein the absorbent core is laminate comprising three layers in abstract, which the thin absorbent core in abstract corresponds to the claimed web) with the package comprising adjacent layers, where the laminated material comprises a layer of tissue laminated to a layer of particulate mixed with adhesive fibers laminated to a second layer of tissue, to form a sandwich(see e.g. Fig 8-9 is a continuous manufacturing of the absorbent laminate core which comprises intermediate SAP 202, adhesive 210/212 on both side of the SAP,  and upper and lower exterior tissue layers 206/208 in line 55-65 in column 19. The adhesive can comprise adhesive fibers and more open area in line 5-30 in column 7, wherein the adhesive promotes SAP entrapment in line 30-40 in column 7), 
Chmielewski et al. does not explicitly disclose “in which the Material Density of the laminated material in the package is more than 1.5 times the Density of the laminated material after removing it from the package, and where a mixture of the particulate and the adhesive fibers form a three-dimensional lattice structure where the particulate is suspended within a matrix”. 
However Chmielewski et al. discloses it is still yet a further object of the invention to provide a thin, high density absorbent laminate that has good liquid absorption low density raw absorbent core materials in Fig 5c, and raw absorbent core laminate is compressed by rollers (see e.g. 218, 122, Fig 8-9, line 8-line 21 in column 22). Chmielewski et al. discloses the optimum density range for the final compressed absorbent layer is from about 0.15-0.35 g/cc, and more preferably about 0.25 g/cc (see e.g. line 45-55 in column19). 
Rangachari et al. discloses upon leaving the compact/calendar roller 121 and 122, the compressed and densified web core is wound into a roll 130 again using conventional winding equipment (see e.g. Par. 81, Fig 3). The density of the compressed absorbent core is generally greater than or equal to about 0.18 g/cm.sup.3.  The density of the compressed absorbent core advantageously ranges from between about 0.2 and 0.5 g/cm.sup.3 such as from about 0.25 to 0.40 g/cm .sup.3 (see e.g. Par. 66).  Rangachari discloses exemplary liquid transport layers include nonwovens, such as meltblown webs, spunbonded webs, and the like.  Such nonwovens generally have a low density (0.03 to 0.1 g/cc) or high loft (see e.g. Par. 8). Furthermore, other  density of conventional absorbent cores without compacting/compressing is typically much lower than the present absorbent cores such as 0.05 g/cm.sup.3  (see e.g. Par. 66). Thus as the result of compression, the density of the core increased more than 3 times due to the compression of the compact/calendar roller. 
Both Chmielewski and Rangachari et al are analogous in the field of high density compacted absorbent core manufactured from lower density raw materials wherein the higher density happens after the step of calendaring step of lower density raw materials (see e.g. line 40-50 in column 20 in Chmielewski et al.). Rangachari discloses it is commonly known in the prior arts that the density of a conventional absorbent cores without compacting/compressing is typically much lower than the present absorbent cores such as 0.05 g/cm.sup.3, thus it would be commonly known for a person with ordinary skills in the art in the absorbent article art such as Chmielewski that the density of the uncompressed absorbent cores of is also around 0.05 g/cm.sup.3. As the result, Chmielewski et al. discloses the density increased at least 3 times =0.15/0.05 and Rangachari et al. discloses the density increased at least 3.6 times =0.18/0.05. The density increased at least 3 times in Chmielewski et al. met both claim limitation that Material Density in the roll is more than 1.5 times the Density of the material when it is removed from the roll in claim 1, and more than 3 times the Density of the material when it is removed from the roll in claim 3. 
Both Chmielewski et al. and Rangachari et al. are analogous in the field of high density core laminate materials for absorbent article, it would have been obvious for a person with ordinary skills in the art to modify the core density in Chmielewski to be more compacted such as at least 3.6 times higher as taught by Rangachari et al. in order to further achieve higher density core that have advantageous liquid transport properties in comparison to conventional cores, particularly improved second and/or third insult ratios, and increased liquid transport performance, particularly increased acquisition rates, thus potentially eliminating the need for separate liquid transport layers as suggested by Rangachari et al. (see e.g. Par. 66, 67, 10), and improved liquid absorption characteristics and especially surge capacity or absorption rate as desired by Chmielewski et al. (see e.g. line 30-40 in column 3 in Chmielewski).
In conclusions, Chmielewski et al. discloses the density increased at least 3 times =0.15/0.05, and Rangachari et al. discloses the density increased at least 3.6 times =0.18/0.05. Thus Chmielewski et al. in view of Rangachari et al. does disclose the claim limitation that Material Density in the roll is more than 1.5 times the Density of the material when it is removed from the roll in claim 1, and more than 3 times the Density of the material when it is removed from the roll in claim 3. 
Chmielewski in view of Rangachari et al does not discloses where a mixture of the particulate and the adhesive fibers form a pressure sensitive three-dimensional lattice structure where the particulate is suspended within a matrix.
Lucast et al. (US6198016) discloses an absorbent article such as sanitary napkin (see e.g. 20-30 in column 14) comprising superabsorbent particulate and adhesive fiber as absorbent layer. Lucast et al. discloses superabsorbent particles 16 are surrounded by entangled web of pressure-sensitive adhesive fibers 18, in more details nonwoven web 12 containing superabsorbent particles 16 and having coated thereon a fibrous adhesive layer 14 comprising an entangled web of pressure-sensitive adhesive fibers 18(see e.g. line 62-67 in column 8). 
Lucast et al. discloses the particulate material can be distributed uniformly through the fibrous web (see e.g. in line 20-22 in column 11, line 15-20 in column 11). 
Lucast et al. discloses the fibers in the particle-containing layer can include pressure-sensitive adhesive fibers that will impart durable tackiness to the particle-containing layer (see e.g. line 22-25 in column 4).  For brevity, the pressure-sensitive adhesive fibers and the temporarily tacky fibers will be referred to collectively as adhesive fibers (see e.g. line 22-39 in column 4).
                     
    PNG
    media_image1.png
    857
    704
    media_image1.png
    Greyscale

FIG. 1 is a perspective view of the breathable fibrous adhesive nonwoven web used in the invention tape. 
FIG. 2 is a cross-sectional view of an adhesive-coated substrate according to the present invention.
The absorbent particles preferably are adhered to the fibers in the particle-containing layer.  The actual nature of the adhesion will depend on the particles and fibers that are employed and the manner in which the particles are introduced into the web.  Adhered particles will desirably exhibit "area contact" with one or more adjacent fibers, that is, they will appear to make more than mere point contact at areas where a fiber may touch a particle.  Preferably, at least some of the fibers in the particle-containing layer should exhibit sufficient tackiness when being formed so that they will adhere to each other at room temperature (see e.g. line 1-10 in column 3)
Thus Lucast et al. discloses mixture of the particulate and the adhesive fibers form a pressure sensitive three-dimensional lattice structure where the particulate is suspended within a matrix. 
Both Chmielewski in view of Rangachari et al and Lucast et al. are analogous in the field of particulate with adhesive fibers forming the absorbent core, it would have been obvious for a person with ordinary skills in the art to modify the SAP/adhesive within the absorbent layer of Chmielewski in view of Rangachari et al to be  superabsorbent particles distributed uniformed within entangled web of pressure-sensitive adhesive fibers as taught by Lucast et al such that more adhesive point contact and stronger bonding is created between the pressure sensitive fiber and absorbent particle as suggested by Lucast et al., while the adhesive fiber can be breathable for a sanitary napkin and more comfortable for a wearer as suggested by Lucast et la. (see e.g. line 25-30 in column 2). And ultimately, the SAP within pressure sensitive fiber can also result an absorbent core whose superabsorbent particle is less likely to move around and more shape retaining absorbent layer as well. 
As to claim 4-5, Chmielewski in view of Rangachari et al.  and Lucast et al. discloses the roll according to claim 3 in which a wind layer thickness of the web of laminated material is less than 0.3 mm (see e.g. Chmielewski discloses the thickness of preferred absorbent layer is less than about 0.5 millimeters in line 25-30 in column 4 for an average density of from about 0.10 to about 0.40 grams per cubic centimeter). 
Furthermore, Rangachari et al. discloses the density of the core is generally greater than or equal to about 0.18 g/cm.sup.3, and more advantageously ranges from between about 0.2 and 0.4 g/cm.sup.3 because higher density core can provide advantageous liquid transport properties in comparison to lower density conventional cores, particularly improved second and/or third insult ratios (see e.g. Par. 66). By comparison, the density of the core in Rangachari et al. is even denser than the core in Chmielewski. 
Both Chmielewski et al. and Rangachari et al. are analogous in the field of high density core laminate materials for absorbent core, it would have been obvious for a person with ordinary skills in the art to make the core in Chmielewski to be even denser as taught by Rangachari et al. in order to further improve liquid transport properties, liquid absorption characteristics and especially surge capacity or absorption rate,  and increase liquid transport performance, particularly increased acquisition rates, thus potentially eliminating the need for separate liquid transport layers(see e.g. line 30-40 in column3 in Chmielewski). Accordingly Chmielewski in view of Rangachari et al. and Lucast et al. discloses a thickness can be further reduced within the range of less than 0.5 millimeters which overlaps with the less than 0.3mm in claim 4, and less than 0.27mm in claim 5. Thus claim limitation is met. 
As to claim 6.    Chmielewski in view of Rangachari et al. and Lucast et al. discloses the continuous roll core materials, although Chmielewski in view of Rangachari et al. does not explicitly discloses the package according to claim 3, which contains more than 3000 lineal meters of material, but It would have been an obvious matter of design choice to vary the length and width of the package, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP § 2144.04].
As to claim 13.    Chmielewski in view of Rangachari et al and Lucast et al. discloses the package of claim 1, where a diameter of one or more lattice segments of the pressure sensitive three-dimensional lattice structure is between 0.02 millimeters and 0.08 millimeters (see e.g. Lucast discloses generally, the diameter of the adhesive fibers used for the pressure sensitive adhesive fiber are 100 microns or less in diameter when formed by melt spinning type processes, preferably 50 microns or less in line 45-50 in column 12. The range of 0.02 millimeters and 0.08 millimeters corresponds to 20 micron to 80 micron. Thus 100 microns or less in diameter in Lucast et al. overlaps with claimed 20 micron to 80 micron)
As to claim 15.    Chmielewski in view of Rangachari et al. and Lucast et al. discloses the package of claim 1, where the laminated material has a thickness of less than 1 millimeter (see e.g. absorbent laminate has a thickness of about 0.5-1.1 mm in claim 7 of Chmielewski et al., furthermore as discussed in claim 1, the package can further be more compressed or thickness can be more reduced based on teaching of Rangachari et al.). 
As to claim 16.    Chmielewski in view of Rangachari et al. and Lucast et al. discloses the package of claim 1, where the particulate comprises super absorbent particles (SAP), and where the particulate includes 98% SAP by weight (see e.g. Chmielewski discloses SAP can be about 95 percent by weight in line 55-68 in column 3. Since about 95 percent can mean 95 percent or greater, thus about 95 percent overlaps with 98%). MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
In addition, Lucast et al. also discloses the particulate material is sufficiently water absorptive to provide articles having sufficient wet skin adhesion. Preferably, the particulate material is superabsorbent. Which means Lucast et al. also discloses up to 100% of particulate are SAP because it is desired to use SAP because superabsorbent particles are preferred, other absorbent particles can be used if desired because superabsorbent particles are made from polymers that are capable of absorbing at least about 50 times their weight of water (see e.g. line 35-55 in column 11). 
As to claim 17.    Chmielewski in view of Rangachari et al. and Lucast et al. discloses the package of claim 1, wherein the mixture of the particulate and the adhesive fibers covers approximately an entirety of a first surface of the layer of tissue and a second surface of the second layer of tissue (see e.g. Chmielewski discloses SAP 202, adhesive 210/212 on both side of the SAP cover the entirety of the exterior tissue layers 208/206 in Fig 9. Adhesive applied at high coverage wherein the width of the applied region can be varied depending upon on the overall size of the diaper and absorbent core I line 60-68 in column 21 of Chmielewski et al. Thus it would have been obvious for a person with ordinary skills in the art to apply the adhesive fiber and particulate matrix of Chmielewski in view of Rangachari et al. and Lucast et al. at approximately entirety of the tissue layer in order to enable the entire core to have liquid absorbance capacity for absorbent article such as diaper as taught and suggested by Chmielewski et al.).
As to claim 19.    Chmielewski in view of Rangachari et al. and Lucast et al. discloses the package of claim 1, where the pressure sensitive three-dimensional lattice structure is configured to form one or more new bonds over time while the laminated material is within the package (see e.g. discussion of claim 1 wherein Lucast et al. discloses pressure sensitive adhesive fiber, and Rangachari et al. discloses the absorbent core is compressed during packaging. Thus pressure sensitive fiber will form new bond under pressure or compression force)
As to claim 20. Chmielewski in view of Rangachari et al. and Lucast et al. discloses the package of claim 19, where the one or more new bonds are formed without application of direct pressure to the laminated material (see e.g. discussion of claim 1 wherein Lucast et al. discloses pressure sensitive adhesive fiber, and Rangachari et al. discloses the absorbent core is compressed during packaging. Thus pressure sensitive fiber will form new bond under pressure or compression force).

Claims 2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chmielewski et al. (US 6632209), Rangachari et al. (US 20030195485) and Lucast et al. (US6198016), and further in view of Ducker et al. (US 20030087056). 
As to claim 2.    Chmielewski et al. in view of Rangachari et al. and Lucast et al. discloses the package according to claim 1 where the package can be continuous form such as roll package (see e.g. Chmielewski et al. discloses it is known in the art that the core need to be in a package form in order to be reducing shipping cost during transportation in line 25-50 in column 2.  Chmielewski et al. also discloses the raw materials for the core materials is in a roll form (see e.g. 342 in Fig 8).  
Rangachari et al. also discloses upon leaving the compact/calendar roller 121 and 122, the compressed and densified web is wound into a roll 130 again using conventional winding equipment (see e.g. Fig 3, Par. 73, Par. 75, Par. 81)
Chmielewski in view of Rangachari et al. and Lucast et al. does not discloses the package according to claim 1 where the package is a festooned package. 
Ducker et al. (US 20030087056) discloses absorbent core can also be provided in package of festooned shape besides roll shape because a festoon package in a box can be subdivided one of the webs of serially arranged shaped components is folded back-and-forth on itself, with creases formed so that they correspond with the transverse cuts to be formed between adjacent ones of the components.  Such festooning or folding can be effected at every component, every other component, etc. (see e.g. Par. 67). 
Both Chmielewski in view of Rangachari et al and Lucast et al., and Ducker are analogous in the field of packaged continuous core materials, it would have been obvious for a person with ordinary skills in the art to modify the continuous package roll shape of the core in Chmielewski in view of Rangachari et al and Lucast et al. to festoon shape taught by Ducker in order to enable the continuous package be subdivided one of the webs of serially arranged shaped components is folded back-and-forth on itself, with creases formed so that they correspond with the transverse cuts to be formed between adjacent ones of the components at every component, every other component, etc. as suggested by Lucast et al.   
As to claim 7. Although Chmielewski in view of Rangachari et al. and Lucast et al. does not explicitly discloses the festooned package according to claim 2 contains more than 2000 square meters of material, but It would have been an obvious matter of design choice to vary the length and width of the package to any desirable dimension, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP § 2144.04].

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski et al. (US 6632209), Rangachari et al. (US 20030195485) and Lucast et al. (US6198016), and further in view of Otsuka et al. (US 20050255297)
As to claim 14.    Chmielewski in view of Rangachari et al and Lucast et al. does not disclose the package of claim 1, where densification in the package is accomplished through interlocking and nesting of rough surfaces of adjacent tissue layers of the laminated material within the package.
Otsuka et al. discloses bulk sheet of absorbent article laminate wherein the layers are interlocking and nesting of rough surface of adjacent exterior layers so that such roughed three dimensionally uneven profile can retain stable shape retention(see e.g. Fig 1-2, Par. 1, Par. 20, Par. 43)
Both Chmielewski in view of Rangachari et al and Lucast et al., and Otsuka et al. are analogous in the field of bulk sheet of absorbent article laminate, it would have been obvious for a person with ordinary skills in the art to modify the rough surface exterior layer of the absorbent article of Chmielewski in view of Rangachari et al and Lucast et al. through interlocking and nesting as taught by Otsuka et al. in order to keep the three dimensional structure to retain stable shape for a packaged roll as suggested by Otsuka et al. 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski et al. (US 6632209), Rangachari et al. (US 20030195485) and Lucast et al. (US6198016), and further in view of Venturino et al. (US20070246147)
As to claim 18.    Chmielewski in view of Rangachari et al and Lucast et al. does not discloses the package of claim 1, where a first surface of the layer of tissue has a first surface area that is less than a second surface area of a second surface of the second layer of tissue, and where the mixture of the particulate and the adhesive fibers covers approximately an entirety of the first surface and less than an entirety of the second surface.
Venturino et al. discloses absorbent core 28 is desired to be stabilized within a wrap that is defined by first tissue web 22 and second tissue web 30, wherein the wrap section of the first web 22 may be folded and overlaid upon the absorbent core web 28 and joined to the forming section as described herein to create the absorbent composite web 32(see e.g. Par. 79, first web and second web are tissue webs and maybe joined with adhesive in Par. 13). Venturino et al. discloses In various embodiments, portions the absorbent composite web 32, such as the first web 22 and/or the second web 30, may be folded to seal the edges of the absorbent core web 28(see e.g. Par. 48). In some embodiments, the marginal areas 42 of the first web 22 may be folded around the absorbent core web 28 and joined to the second web 30 to seal the lateral edges 78 of the absorbent core web 28.  In some embodiments, the marginal areas 42 of the second web 30 may be folded around the absorbent core web 28 and joined to the first web 22 to seal the lateral edges 78 of the absorbent core web 28(see e.g. Par. 77). Venturino et al. discloses by tissue wrapping absorbent core, a stabilized absorbent core wherein structural breakdowns, superabsorbent shifting, and superabsorbent migration are believed to be limited(see e.g. Par. 108). As the result of the tissue wrapping, the wrapping tissue will be bigger in dimension and bigger surface area than the tissue that do not wrap around absorbent core. Furthermore, as discussed in claim 17, that the absorbent core will be cover approximately an entirety of the defaulted unwrapping tissue that is smaller in dimension and surface area. 
Both Chmielewski in view of Rangachari et al and Lucast et al., and Venturino et al. are analogous in the field of absorbent laminate has upper tissue substrate and lower tissue substrate wherein SAP is in the middle as the core, it would have been obvious for a person with ordinary skills in the art to modify the first and second tissue substrate of Chmielewski in view of Rangachari et al and Lucast et al. such that one of the two tissue substrate wrap or fold at the absorbent core edge and sealed at the edge as taught by Venturino et al. in order to contain the superabsorbent in place and stabilizing absorbent core avoiding structural breakdown, superabsorbent shifting, or superabsorbent migration as suggested by Venturino et al. 

Response to Arguments
Applicant’s arguments with respect to reference Kasai et al. and Matsubayashi have been considered but are moot because the new ground of rejection does not rely on Kasai et al. reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1 and 2
Applicant argues  in Par. 1 of page 7 that Chmielewski and Rangachari, individually or in combination, fail to disclose “where a mixture of the particulate and the adhesive fibers form a pressure sensitive three-dimensional lattice structure where the particulate is suspended within a matrix,” as in claim 1.
Examiner respectfully disagrees:
Chmielewski et al. discloses the adhesive can comprise adhesive fibers(see e.g. in line 20-25 in column 7) and more open area in line 5-30 in column 7, wherein the adhesive promotes SAP entrapment in line 30-40 in column 7. 
In addition, newly cited reference Lucast et al. is cited to teach the amended claim limitation in 1 wherein “a mixture of the particulate and the adhesive fibers form a pressure sensitive three-dimensional lattice structure where the particulate is suspended within a matrix”
Lucast et al. (US6198016) discloses superabsorbent particles 16 are surrounded by entangled web of pressure-sensitive adhesive fibers 18, in more details nonwoven web 12 containing superabsorbent particles 16 and having coated thereon a fibrous adhesive layer 14 comprising an entangled web of pressure-sensitive adhesive fibers 18. 
                     
    PNG
    media_image1.png
    857
    704
    media_image1.png
    Greyscale

FIG. 1 is a perspective view of the breathable fibrous adhesive nonwoven web used in the invention tape. 
FIG. 2 is a cross-sectional view of an adhesive-coated substrate according to the present invention.
The non-adhesive fibrous material generally represents from 0 to about 90 percent of the basis weight of the fibers in the particle-containing layer, more preferably about 60 percent to about 80 percent (see e.g. line 63-67 in column 10, line 1-8 in column 11).  When the non-adhesive fibrous material is present as a discrete fiber, the fibers are generally intimately commingled with the adhesive fibers (see e.g. in line 62-67 in column 18).
Thus Lucast et al. discloses mixture of the particulate and the adhesive fibers form a pressure sensitive three-dimensional lattice structure where the particulate is suspended within a matrix. 
Thus applicant’s argument is not persuasive. 

	Claim 16
Applicant argues in Par. 1-3 of page 8 that Chmielewski, Rangachari, and Kasai, individually or in combination, fail to disclose “where the particulate comprises super absorbent particles (SAP), and where the particulate includes 98% SAP by weight”. Chmielewski only describes pulpless absorbent cores that have SAP concentrations from about 50 to about 95 percent. Therefore, the cited portions of Chmielewski do not disclose “where the particulate comprises super absorbent particles (SAP), and where the particulate includes 98% SAP by weight,” as in claim 16. Rangachari and Kasai fail to cure this deficiency in Chmielewski.
Examiner respectfully disagrees:
Chmielewski in view of Rangachari et al. discloses the package of claim 1, where the particulate comprises super absorbent particles (SAP), and where the particulate includes 98% SAP by weight (see e.g. Chmielewski discloses SAP can be about 95 percent by weight in line 55-68 in column 3. Since about 95 percent can mean 95 percent or greater, thus about 95 percent overlaps with 98%). MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
In addition, Lucast et al. also discloses the particulate material is sufficiently water absorptive to provide articles having sufficient wet skin adhesion. Preferably, the particulate material is superabsorbent. Which means Lucast et al. also discloses up to 100% of particulate are SAP because it is desired to use SAP because superabsorbent particles are preferred, other absorbent particles can be used if desired because superabsorbent particles are made from polymers that are capable of absorbing at least about 50 times their weight of water (see e.g. line 35-55 in column 11). 
Thus applicant’s argument is not persuasive. 

Claims 3-6
Please see Examiner’s response to argument of claim 1

D.    Claim 7 
Please see Examiner’s response to argument of claim 1

E.    Claim 13 
Applicant additionally argues in page 10  the cited portions of Chmielewski, Rangachari, Kasai, and Matsubayashi, individually or in combination, do not disclose “where a diameter of one or more lattice segments of the pressure sensitive three-dimensional lattice structure is between 0.02 millimeters and 0.08 millimeters,” as in claim 13.
Examiner respectfully disagrees:
Please see Examiner’s response to argument of claim 1
In addition, Lucast discloses generally, the diameter of the adhesive fibers used for the pressure sensitive adhesive fiber are 100 microns or less in diameter when formed by melt spinning type processes, preferably 50 microns or less in line 45-50 in column 12. The range of 0.02 millimeters and 0.08 millimeters corresponds to 20 micron to 80 micron. Thus 100 microns or less in diameter in Lucast et al. overlaps with claimed 20 micron to 80 micron.
Applicant’s argument is not persuasive. 

F. Claim 14 
Please see Examiner’s response to argument of claim 1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wisneski et al. (US20070044903)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/Examiner, Art Unit 1783